Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The Applicant’s reply filed on 2/12/21 is acknowledged.  Claims 80-99 are pending. Claims 80, 84, 89, 91, 93, 94 and 97-99 have been amended.  Claims 80-99 are under consideration. 

Objections Withdrawn
The objections of Claims 80 and 97 are withdrawn in view of the amended claims.

Rejections Withdrawn
The rejection of Claims 84, 94, 98 and 99 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the amended claims.
The rejection of Claim 89 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.

Rejections Maintained and New Grounds of Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 84 and 98 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 84 and 98 have been amended to recite the limitation “wherein the preparation comprises not more than 1% by weight of polyglyceryl-4 diisostearate sebacate polyhydroxystearate”. This broadens the range of 0.1-1.5% by weight recited in claim 80 (i.e. includes values lower than 0.1).  It is suggested to use the phrase “wherein the preparation comprises 0.1-1% by weight of polyglyceryl-4 diisostearate sebacate polyhydroxystearate”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 80-84, 86, 88-93, 95, and 96 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degussa (Isolan GPS <http://www.quetzalquimica.com/images/ DS_ISOLAN _GPS_e19-10-2007.pdf>, available 10/19/07, accessed 7/14/15; cited in a prior action) in view of Giuliani et al. (US 2012/0020902; cited in IDS). 
Degussa teaches that polyglyceryl-4 diisostearate polyhydroxystearate sebacate is a PEG-free W/O emulsifier and in combination with distearoyl polyglyceryl-3 dimer dilinoleate can be used to obtain W/O emulsions with a lower viscosity (e.g. page 2).  Degussa exemplifies a W/O softcream F 1/05-6 (i.e. flowable at room temperature) (e.g. page 6) comprising: 
2% polyglyceryl-4 diisostearate sebacate polyhydroxystearate (Isolan GPS);

15% lipids (i.e. sum of diethylhexyl carbonate, ethylhexyl palmitate, isocetyl palmitate, hydrogenated castor oil, microcrystalline wax); and 
3.33% solids (i.e. (0.2% hydrogenated castor oil + 0.3% microcrystalline wax)/15%).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Degussa does not teach that the polyglyceryl-4 diisostearate sebacate polyhydroxystearate is in a range of 0.1-1.5% by weight. This is made up for by the teachings of Giuliani et al. 
 Giuliani et al. teach cosmetic compositions for the treatment of skin (e.g. abstract). Giuliani et al. exemplify a composition comprising two emulsifiers wherein one of the emulsifiers is polyglyceryl-4 diisostearate polyhydroxystearate sebacate (e.g. Examples 1-3). The compositions are described as a "milk" and “cream” and appear to be liquid which reads on the limitation “is flowable at room temperature”.  Guiliani et al. exemplify the polyglyceryl-4 diisostearate polyhydroxystearate sebacate 1-5% (e.g. Example 3). 
Regarding Claims 80-82, 84, 86, 88-92, and 96, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have selected the concentration range of 1-5% polyglyceryl-4 diisostearate polyhydroxystearate sebacate as in Giuliani for use in the composition of Degussa. It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable 
In addition, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, 1.5% or 1% polyglyceryl-4 diisostearate polyhydroxystearate sebacate and 2% are expected to have the same emulsifying properties.   
In addition, it is obvious to optimize within prior art conditions or through routine experimentation.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the polyglyceryl-4 diisostearate polyhydroxystearate sebacate concentration through routine experimentation to arrive at the concentration of 0.1-1.5% in order to optimize the resulting product.
Regarding Claim 83, the ranges exemplified by Degussa are slightly below those claimed.  Degussa also teach that the oil phase can comprise 18-30% of the lotion (e.g. page 2), which in Example F 1/05-6 would leave 15—27% lipids (3% emulsifiers), which overlaps the claimed range.  Degussa teaches that higher viscous oils and waxes may be included at up to 2.0% (e.g. page 3).  This would result in 13.3% solid or semisolid components (2.0 / 15%), which overlaps the claimed range.  In addition, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, 15% lipids and 3.33% solid or semisolid components are expected to have the same emulsifying properties as those claimed.   In addition, it is obvious to optimize within prior art conditions or through 
Regarding Claim 93, Degussa exemplifies 3% total weight of emulsifiers, which is slightly above the claimed range of “not more than 2.6% by weight”. However, Guiliani et al. exemplify the polyglyceryl-4 diisostearate polyhydroxystearate sebacate 1-5% (e.g. Example 3), which results in 2-6% total emulsifier.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to have selected the concentration range of 1-5% polyglyceryl-4 diisostearate polyhydroxystearate sebacate as in Giuliani for use in the composition of Degussa, resulting in 2-6% emulsifier. It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  In addition, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, 3% emulsifier and 2.6% emulsifier are expected to have the same emulsifying properties. In addition, it is obvious to optimize within prior art conditions or through routine experimentation.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the emulsifier concentration through routine experimentation to arrive at the concentration of not more than 2.6% total in order to optimize the resulting product.
Regarding Claim 95, Degussa exemplifies a W/O emulsion JB 11/05-4 comprising 59% water (e.g. page 6).

Claims 85, 87, 94, and 97-99 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Degussa (Isolan GPS <http://www.quetzalquimica.com/images/ DS_ISOLAN _GPS_e19-10-2007.pdf>, available 10/19/07, accessed 7/14/15; cited in a prior action) in view of Giuliani et al. (US 2012/0020902; cited in IDS) as applied to claims 80-84, 86, 88-93, 95, and 96 above, and further in view of Lorant (US 2011/0020258, cited in IDS).  
Regarding Claims 80-84, 86, 88-93, 95, and 96, the teachings of Degussa and Giuliani et al. are described supra.  Degussa exemplifies a W/O softcream F 1/05-6 comprising 3% glycerin (e.g. page 6). They do not teach that the preparation comprises isopropyl palmitate, or 10-13.75% glycerol.  This is made up for by the teachings of Lorant. 
Lorant teaches water-in-oil emulsions comprising polyglyceryl-4 diisostearate polyhydroxystearate sebacate (e.g. abstract). Lorant teaches that the compositions further comprise 1-20% by weight or 3-15% by weight of glycerol (e.g. paragraphs 0108-0110) and 5-50% by weight of a fatty phase, which may comprise isopropyl palmitate (e.g. paragraphs 0083-0093). Lorant teaches that the emulsions are “natural” without the problems of previous “all natural” products which lacked long-term stability, and had a greasy, heavy, and sticky feel on application (e.g. paragraphs 0012-0016). 
Regarding Claims 85, 87, 94, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to include 1-20% of glycerin and isopropyl palmitate in the composition of Degussa, as taught by Lorant. It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as W/O emulsions for skin and one 
Regarding Claims 97-99, Degussa exemplifies 15% lipids (i.e. sum of diethylhexyl carbonate, ethylhexyl palmitate, isocetyl palmitate, hydrogenated castor oil, microcrystalline wax); and 3.33% solids (i.e. (0.2% hydrogenated castor oil + 0.3% microcrystalline wax)/15%), which are slightly below the ranges claimed.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, 18% and 15% lipids, and 3.33% and 5% solid or semi-solid components are expected to have the same emulsifying properties.  In addition, it is obvious to optimize within prior art conditions or through routine experimentation.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the lipid and solids concentrations through routine experimentation to arrive at the ranges of 18-25% and 30-5% respectively in order to optimize the resulting product.

Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive. Arguments relevant to the references used in this office action will be addressed below. 
Applicant argues on page 9 that Giuliani teaches PEG-30 dipolyhydroxystearate as a second emulsifier, which is not the emulsifier claimed or used by Degussa.  This is not found persuasive.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Degussa exemplifies 2% polyglyceryl-4 diisostearate sebacate polyhydroxystearate (Isolan GPS) and 1% distearoyl polyglyceryl-3 dimer dilinoleate.  Giuliani need not teach an identical composition as Degussa in order for one of ordinary skill in the art to look to their teachings. 
Applicant further argues on page 9 that the emulsifier concentrations of Giuliani in Examples 1 and 2 are 2% by weight, and only Example 3 includes 1% by weight. Applicant argues this would not motivate one of ordinary skill in the art to select lower concentrations.  This is not found persuasive.  “[T[he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D).  It would have been obvious to one of ordinary skill in the art to select any of the concentrations taught by Giuliani, including values below 1.5% with a reasonable expectation of success.  It further would have been obvious to one of ordinary skill in the art to vary the concentrations disclosed in Degussa through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicant has not provided evidence indicating such a concentration is critical. 

Regarding Claim 83, Applicant’s arguments are unclear as the Examiner did not include the emulsifiers in the calculation of the lipids. 
Regarding Claim 95, Degussa exemplifies a W/O emulsion JB 11/05-4 comprising 59% water (e.g. page 6) as well as higher amounts (i.e. 77% water), but does not generally teach a range for water.  It would have been obvious to have selected any of the amounts of water disclosed in Degussa, and further it is obvious to optimize within prior art conditions or through routine experimentation.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the water concentration through routine experimentation to arrive at the concentration of 55-65% in order to optimize the resulting product.



Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619